Exhibit 10.20

EXECUTION COPY

FIRST AMENDMENT TO THE

GUARANTEE AND MASTER NETTING AGREEMENT

Dated as of June 1, 2009

FIRST AMENDMENT TO THE GUARANTEE AND MASTER NETTING AGREEMENT (this
“Amendment”), by and among GMAC LLC (“GMAC”), GMAC Investment Management LLC
(“GMAC IM”), GMAC Mortgage, LLC (“GMAC Mortgage”), Residential Funding Company,
LLC (“RFC”), Residential Capital, LLC (“Rescap”, together with GMAC Mortgage and
RFC, the “Rescap Parties,” each of Rescap, GMAC Mortgage and RFC individually, a
“Rescap Party”), Passive Asset Transactions, LLC (“PATI”) and RFC Asset Holdings
II, LLC (“RAHI”).

PRELIMINARY STATEMENTS:

(1) GMAC, GMAC IM, the Rescap Parties, PATI and RAHI have entered into a
Guarantee and Master Netting Agreement, dated as of March 18, 2009 (the “Master
Netting Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Master Netting Agreement.

(2) The parties hereto have agreed to amend the Master Netting Agreement on the
terms and conditions set forth herein.

For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to the Master Netting Agreement. The Master Netting
Agreement is, effective as of the date hereof, hereby amended as follows:

(a) The definition of “Settlement-Only Obligation” in Section 1(b) of the Master
Netting Agreement is hereby amended and restated in full to read as follows:

“Settlement-Only Obligation means (x) an Obligation to deliver securities or to
transfer funds therefor under Section 5 of the “Master Forward Agreement”
described on Exhibit A, or (y) any Obligation under the “$430MM Facility,”
the “MSR Facility” or the “$370MM Facility” described on Exhibit A.”

(b) Section 10 of the Master Netting Agreement is hereby amended and restated in
full to read as follows:

“Restriction on Liens. Each Rescap Party hereby agrees that it shall not grant
any lien or security interest in its rights under this Agreement other than
(a) the lien created pursuant to the Omnibus Pledge and Security Agreement and
Irrevocable Proxy, dated as of March 18, 2009 (as amended, supplemented,
restated or otherwise modified from time to time, the “Omnibus Security
Agreement”), by and among RFC Asset Holdings II, LLC, Passive Asset
Transactions, LLC and certain of their Affiliates from time to time party
thereto, as grantors, GMAC IM, as secured party, and GMAC LLC, as omnibus agent,
as lender agent, as lender and as secured party, (b) liens created pursuant to
the other “Derivative Agreements,” as such term is defined in the Omnibus
Security Agreement, (c) the lien created pursuant to the Pledge and

 

     

First Amendment to Guarantee

and Master Netting Agreement



--------------------------------------------------------------------------------

Security Agreement and Irrevocable Proxy, dated as of June 1, 2009, between
RAHI, PATI and certain of their Affiliates from time to time party thereto, as
grantors, and GMAC LLC, as secured party (as amended or modified from time to
time, the “Fourth Security Agreement”) and (d) any lien for taxes or assessments
or other governmental charges or levies not then due and payable (or which, if
due and payable, are being contested in good faith either with the third party
to whom such taxes are owed or the third party obligated to pay such taxes and
for which adequate reserves are being maintained, to the extent required by
generally accepted accounting principles, and such proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such lien).

(c) Exhibit A to the Master Netting Agreement is hereby amended by inserting the
following at the end thereof:

“$370MM Facility:

Credit Agreement, dated as of June 1, 2009, by and among Passive Asset
Transactions, LLC and RFC Asset Holdings II, LLC, as borrowers, Residential
Funding Company, LLC, GMAC Mortgage, LLC and Residential Capital, LLC, as
guarantors, GMAC LLC, as initial lender and as credit agent and omnibus agent,
and certain other financial institutions and persons from time to time party
thereto as lenders, as such agreement may be amended, supplemented, restated or
otherwise modified from time to time.”

SECTION 2. Effectiveness. This Amendment and the provisions contained herein
shall become effective as of the date first above written.

SECTION 3. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Master Netting Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Master Netting Agreement, and each reference in the Underlying Master
Agreements or the Security Documents to “the Guarantee and Master Netting
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Master Netting Agreement, shall mean and be a reference to the Master Netting
Agreement, as amended by this Amendment.

(b) The Master Netting Agreement, as specifically amended by this Amendment, is
and shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

SECTION 4. Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Amendment and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Master Netting Agreement, Underlying Master Agreements or the Security Documents
with respect to the execution of this Amendment.

 

   2   

First Amendment to Guarantee

and Master Netting Agreement



--------------------------------------------------------------------------------

SECTION 5. Consent to Security Interest. Each of the parties hereto hereby
consent to the creation and existence of the security interests in the
Collateral created by the Fourth Security Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY (TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW):

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY SHALL
HAVE BEEN NOTIFIED PURSUANT HERETO;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

 

   3   

First Amendment to Guarantee

and Master Netting Agreement



--------------------------------------------------------------------------------

(e) WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN THIS SUBSECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

SECTION 8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ITS RIGHT TO A
JURY TRIAL IN ANY SUIT, ACTION OR PROCEEDING ARISING AS A RESULT OF OR RELATING
TO THIS AGREEMENT.

SECTION 9. Entire Agreement. This Amendment, the Master Netting Agreement and
the other Facility Documents embody the entire agreement and understanding of
the parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 10. Captions. The various captions in this Amendment are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Amendment.

SECTION 11. Severability. If any provision of this Amendment, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Amendment, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Amendment so long as this Amendment, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Amendment
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

SECTION 12. This Agreement shall be governed by, and construed in accordance
with the laws of the State of New York (including Section 5-1401 of the New York
General Obligations Law but excluding all other choice of law and conflicts of
law rules).

[signature pages follow]

 

   4   

First Amendment to Guarantee

and Master Netting Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GMAC LLC a Delaware limited liability company as Lender By:   /s/ David C.
Walker

Name:   David C. Walker Title:   Business Unit Treasury Executive

 

   S-1   

First Amendment to Guarantee

and Master Netting Agreement



--------------------------------------------------------------------------------

GMAC INVESTMENT MANAGEMENT LLC By:   /s/ Melissa Melvin

Name:   Melissa Melvin Title:   Assistant Secretary

 

   S-2   

First Amendment to Guarantee

and Master Netting Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer RESIDENTIAL FUNDING COMPANY, LLC

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer RESIDENTIAL CAPITAL, LLC

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer RFC ASSET HOLDINGS II, LLC

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer PASSIVE ASSET TRANSACTIONS, LLC

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Treasurer

 

   S-3   

First Amendment to Guarantee

and Master Netting Agreement